DETAILED ACTION
This final Office action is responsive to amendments filed April 30th, 2021. Claims 1, 11, and 20 have been amended. Claims 7 and 16 have been cancelled. Claims 1-6, 8-15, and 17-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for benefit of U.S. Provisional Application No. 62/490,285, filed April 26, 2017.

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending Specification objection.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 102 and 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by independently verifying an identity of a contact by checking the signature line of an attachment (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 102 and 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 10, filed 4/30/21, with respect to the specification have been fully considered and are persuasive.  The objection of 2/1/21 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 102 and 35 USC 103 filed 4/30/21 have been fully considered but they are not persuasive. 
On pages 11-12 of the provided remarks, Applicant argues that the claim amendments overcome the cited prior art. Specifically on page 11, Applicant argues that primary reference Hyatt “appears to be silent as to a determination of a second identity of a contact based on an email attachment, such as by looking to the signature line within the attachment, and the independent verification by the system that the first identity and the second identity of the contact are the same.” Applicant continues on page 11 of the provided remarks to argue that secondary reference Prakash “fails to remedy the deficiencies of Hyatt because it fails to teach or disclose a determination of an identity of 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 4/30/21 have been fully considered but they are not persuasive. 
On pages 12-13 of the provided remarks, Applicant argues that the amended claims are directed to statutory subject matter. Specifically, Applicant argues on page 12 that “Applicant’s claims are an improvement to a technology, and not merely a process being performed by a general purpose computer via a network.” Continuing on, Applicant argues that “the presently claimed computing device and method for aggregating client data associated with a first business entity are not mere methods of organizing human activity, but rather improvements to a client data aggregation computer technology that independently verifies an identity of a contact by checking the signature line of an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim 
Step 1: Independent claims 1 (method), 11 (system), and 20 (medium) and dependent claims 2-6, 7-9, 12-15, and 17-19, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 11 is directed to a system (i.e. machine), and claim 20 is directed to a memory (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a computer-implemented method for aggregating client data associated with a first business entity comprising: retrieving customer relationship management (CRM) data and enterprise service data, wherein the CRM data and the enterprise service data are associated with the first business entity; determining that a second business entity is in a sales relationship with the first business entity, wherein the sales relationship comprises at least one of communications between stakeholders of the first business entity and the second business entity, documents exchanged between the first business entity and the second business entity, or deals between the first business entity and the second business entity, and wherein the determination that the second business entity is in the sales relationship with the first business entity is based at least in part on email features and statistical analyses of trends found in multiple emails; determining an activity associated with the sales relationship based at least in part on the statistical analyses of trends found in multiple emails, wherein the activity comprises a meeting or a negotiation; determining a first identity of a contact associated with the sales relationship based at least in part on the enterprise service data; extracting an attachment from the at least one of communications between the stakeholders of the first business entity and the second business entity; determining a second identity of the contact associated with the sales relationship based at least in part on a signature line in the attachment; determining, via a person merger, that the first identity of the contact and the second identity of the contact are the same; storing, in the client data of a data store associated with the first business entity, the sales relationship and the first identity of the contact or the activity; automatically transmitting a graphical representation of the sales relationship and the first identity of the contact or the activity to a client computing device in real time; and presenting, at the client computing device, the graphical representation of the sales relationship and the first identity of the contact or the activity in a graphical user interface (GUI) (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are determining that a second business entity is in a sales relationship with the first business entity, which is managing relationships and interactions. The Applicant’s claimed limitations are determining sales relationships between business entities, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining the identity of a contact based on the signature line of an extracted 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “retrieving customer relationship management (CRM) data and enterprise service data; storing, in the client data of a data store associated with the first business entity, the sales relationship and the first identity of the contact or the activity; automatically transmitting a graphical representation of the sales relationship and the first identity of the contact or the activity to a client computing device in real time; presenting, at the client computing device, the graphical representation of the sales relationship and the first identity of the contact or the activity” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “computer-implemented method; client computing device; graphical user interface (GUI); A computing device for aggregating client data associated with a first business entity comprising, the computing device comprising storage and processing circuitry configured to; A non-transitory computer-readable medium storing computer-executable instructions for aggregating client data associated with a first business entity that, when executed by at least one processor, configure the at least one processor to perform operations comprising” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a 
In addition, dependent claims 2-6, 8-10, 12-15, and 17-19 further narrow the abstract idea and dependent claims 3, 6, 13, and 15 additionally recite “retrieve an email from the one or more email accounts” and “retrieve an email from the one or more email accounts, wherein the email is addressed to an email account of the one or more email accounts” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “computing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “computer-implemented method; client computing device; graphical user interface (GUI); A computing device for aggregating client data associated with a first business entity comprising, the computing device comprising storage and processing circuitry configured to; A non-transitory computer-readable medium storing computer-executable instructions for aggregating client data associated with a first business entity that, when executed by at least one processor, configure the at least one processor to perform operations comprising” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-6 and 8-10; device claims 11-15 and 17-19; and medium claim 20 recite “computer-implemented method; client computing device; graphical user interface (GUI); A computing device for aggregating client data associated with a first business entity comprising, the computing device comprising storage and processing circuitry configured to; A non-transitory computer-readable medium storing computer-executable instructions for aggregating client data associated with a first business entity that, when executed by at least one processor, configure the at least one processor to perform operations comprising”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0029, 0031, 0032 and Figures 1 and 16. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose 
In addition, claims 2-6, 8-10, 12-15, and 17-19 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3, 5, 13, and 15 additionally recite “retrieve an email from the one or more email accounts” and “retrieve an email from the one or more email accounts, wherein the email is addressed to an email account of the one or more email accounts” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (U.S 2012/0150888 A1) in view of Prakash (U.S 2016/0014151 A1) in view of Gupta (U.S 2011/0307455 A1).


Regarding Claim 1, Hyatt discloses the following:
A computer-implemented method for aggregating client data associated with a first business entity comprising [see at least Paragraph 0014 for reference to the method for providing collaboration systems that allow a user to identify whether a community has a member with a relationship of interest to that user] 
retrieving customer relationship management (CRM) data and enterprise service data [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the account data includes a customer relationship management (CRM) also referred to as entity or enterprise relationship management (ERM)] 
wherein the CRM data and the enterprise service data are associated with the first business entity [see at least Paragraph 0088 for reference to the ERM referring to management relationship information from any or all of an organization’s customers, suppliers, business partners and employees] 
determining that a second business entity is in a sales relationship with the first business entity, wherein the sales relationship comprises at least one of communications between stakeholders of the first business entity and the second business entity, documents exchanged between the first business entity and the second business entity, or deals between the first business entity and the second business entity [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship 
the determination that the second business entity is in the sales relationship with the first business entity is based at least in part on email features and statistical analyses of trends found in multiple emails [see at least Paragraph 0070 for reference to the email analyzer which analyzes log data generated by an email client or server program and sorts through email data bases and logs of information to record the addresses and domains identified in email records, determine statistical information about the amount of contact with a particular address or domain, the duration of the contact, the time of the most recent contact, and other kinds of information which, when processed heuristically, may be used to get a sense of how robust or strong the contact owner's relationship with the entity associated with the email address or domain may be]
determining an activity associated with the sales relationship based at least in part on the statistical analyses of trends found in multiple emails, wherein the activity comprises a meeting or a negotiation [see at least Paragraph 0018 and 0089 for reference to the data collected by the agent module being user account data which includes email, calendar, contacts, and phone record accounts; Paragraph 0070 for reference to the email analyzer reviewing log data generated by the email client to determine statistical information about the amount of contact with a particular address or domain, the duration of the contact, the time of the most recent contact, etc.; Paragraph 0089 for reference to the collection by an agent collection module data associated with the unique user including user account data including an entry 
determining a first identity of a contact or activity associated with the sales relationship based at least in part on the enterprise service data [see at least Paragraph 0073 for reference to the process identifying a list of contact owners that are associated with a relationship; Paragraph 0090 for reference to the ERM comparing the first entity with an authority database to validate the identity of the first identity] 
storing, in the client data of a data store associated with the first business entity, the sales relationship and the first identity of the contact or activity [see at least Paragraph 0052 for reference to the building of a relationship database in which contact data is collected and processed then stored such as names of individuals and entities that are known to the contact owner] 
automatically transmitting a graphical representation of the sales relationship and the first identity of the contact or activity to a client computing device in real time 
presenting, at the client computing device, the graphical representation of the sales relationship and the first identity of the contact or activity in a graphical user interface (GUI) [see at least Paragraph 0095 for reference to the user profile being maintained by the client system and accessible by an enterprise through a client device; Figure 11 and related text regarding the screen shot of the user interface which displays the ERM representing a graphical depiction of the relationship the user’s firm has with the organization; Paragraph 0101 for reference to Figure 10 depicting a bar graph illustrating the relative level of connection with each individual presented] 
While Hyatt discloses the following, it does not disclose extracting an attachment from the at least one of communications between the stakeholders of the first business entity and the second business entity; determining a second identity of the contact associated with the sales relationship based at least in part on a signature line in the attachment; or determining, via a person merger, that the first identity of the contact and the second identity of the contact are the same. 
However, Prakash discloses the following:
extracting an attachment from the at least one of communications between the stakeholders of the first business entity and the second business entity
determining a second identity of the contact associated with the sales relationship based at least in part on a signature line in the attachment [see at least Paragraph 0069 for reference to the system parsing received messages based on message characteristics; Paragraph 0070 for reference to the message characteristics being parsed including a presence and a detail of a digital signature in the received message; Paragraph 0110 for reference to the analysis of electronic messages involving identifying a recipient contact from a recipient background information using the message characteristic]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the email attachment extraction and identity determination by signature line of Prakash. Doing so would validate the identity of the sender of an email, as stated by Prakash (Paragraph 0007).

While the combination of Hyatt and Prakash disclose the limitations above, they do not disclose determining, via a person merger, that the first identity of the contact and the second identity of the contact are the same.
However, Gupta disclose the following:
determining, via a person merger, that the first identity of the contact and the second identity of the contact are the same [see at least Paragraph 0032 for reference to the duplicate resolution module determining whether multiple contact objects represent the same contact entity; Paragraph 0033 for reference to the conflicting information between two data sources being resolved using the ranking system and it two contact objects for the same entity include two different email 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the person merger recognition of Gupta. Doing so would assist users in managing multiple contact stores while using multiple communication clients, as stated by Gupta (Paragraph 0002).  
Claim 2
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 2, Hyatt discloses the following:
wherein determining that the second business entity is in the sales relationship with the first business entity comprises [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship management systems and contact data that can be used to establish relationships between contact owners and contacts as well as corresponding entities]
obtaining administrative access to the CRM data [see at least Paragraph 0018 for reference to the method including accessing and searching data maintained within an organization or accessing databases outside of an organization which could include accessing publicly available content database; subscriber-based content database; fee-based content database; professional service provider content 
identifying the sales relationship based at least in part on the CRM data [see at least Paragraph 0072 for reference to the CRM data analyzer that incorporates data to establish relationship metrics between contact owners and contacts and corresponding entities] 
Claim 3
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 3, Hyatt discloses the following:
wherein determining that the second business entity is in the sales relationship with the first business entity comprises [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship management systems and contact data that can be used to establish relationships between contact owners and contacts as well as corresponding entities]
obtaining access to the enterprise service data, wherein the enterprise service data comprise one or more email accounts associated with the first business entity [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the 
retrieving an email from the one or more email accounts [see at least Paragraph 0052 for reference to collected contact data including mailing addresses and email addresses; Paragraph 0053 for reference to the operation monitoring email traffic observations] 
determining that the second business entity is in the sales relationship with the first business entity based at least in part on a domain name of the second business entity in the retrieved email [see at least Paragraph 0058 for reference to the process in operations filtering the contact data by domain name or email address data for the purpose of identifying domains and email addresses that are truly representative of relationships to those associated entities] 
Claim 4
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 4, Hyatt discloses the following:
retrieving enrichment data that is associated with the second business entity [see at least Paragraph 0054 for reference to the email and other electronic communication traffic being routed to destinations from sources using structured identifiers; Examiner notes ‘structured identifiers’ as ‘enrichment data’; Paragraph 0057 for reference to the classification information being stored in a dynamically 
wherein determining that the second business entity is in the sales relationship with the first business entity based at least in part on the domain name of the second business entity in the retrieved email comprises comparing the enrichment data with the domain name [see at least Paragraph 0055 for reference to the system drawing an association between different entities and different ones of the domain names being recorded also including drawing an associated between individual email addresses and individual persons] 
Claim 5
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, Hyatt does not disclose the domain name being located in a sender field or a recipient field of the retrieved email.
However, Prakash discloses the following:
wherein the domain name is located in a sender field or a recipient field of the retrieved email [see at least Paragraph 0101 for reference to the method involving finding the recipient contact by matching the domain part of the sender email address contact identifier to a domain name associated with the background information of the recipient] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the domain name location of Prakash. Doing so would validate the identity of the sender of an email, as stated by Prakash (Paragraph 0007).

Claim 6
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 6, Hyatt discloses the following:
wherein determining the first identity of the contact or the activity associated with the sales relationship based at least in part on the enterprise service data comprises [see at least Paragraph 0073 for reference to the process identifying a list of contact owners that are associated with a relationship; Paragraph 0090 for reference to the ERM comparing the first entity with an authority database to validate the identity of the first identity]
obtaining access to the enterprise service data, wherein the enterprise service data comprise one or more email accounts associated with the first business entity [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the account data includes a customer relationship management (CRM) also referred to as entity or enterprise relationship management (ERM); Paragraph 0052 for reference to collected contact data including mailing addresses and email addresses]
retrieving an email from the one or more email accounts, wherein the email is addressed to an email account of the one or more email accounts [see at least Paragraph 0052 for reference to collected contact data including mailing addresses and email addresses; Paragraph 0053 for reference to the operation monitoring email traffic observations; Paragraph 0089 for reference to the user 
determining the first identity of the contact or the activity associated with the sales relationship based at least in part on the retrieved email [see at least Paragraph 0070 for reference to the email analyzer being capable of processing information from email data source to determine the set of email addresses and domain names and therefore individuals or companies or entities or associated organizations with whom members of the community have a relationship] 
Claim 8
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 8, Hyatt discloses the following:
wherein determining the first identity of the contact or the activity associated with the sales relationship based at least in part on the retrieved email comprises [see at least Paragraph 0070 for reference to the email analyzer being capable of processing information from email data source to determine the set of email addresses and domain names and therefore individuals or companies or entities or associated organizations with whom members of the community have a relationship]
comparing the identified first identity of the contact or the activity with the CRM data [see at least Paragraph 0072 for reference to the CRM data analyzer that incorporates data and uses a processor to establish relationship metrics between contact owners and contacts and corresponding entities; Paragraph 0058 for reference to the process filtering contact data by domain name or email address 
While Hyatt discloses the limitations above, it does not disclose identifying the first identity of the contact or activity in a sender field or a recipient field of the retrieved email. 
However, Prakash discloses the following:
identify the first identity of the contact or activity in in a sender field or a recipient field of the retrieved email [see at least Paragraph 0160 for reference to the recipient messaging identity information comprising at least one selected from the group of an internet domain name used to send and receive an electronic message or an email address of at least one recipient at at least one recipient organization] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the identification ability of Prakash. Doing so would validate the identity of the sender of an email, as stated by Prakash (Paragraph 0007).
Claim 9
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 9, Hyatt discloses the following:
the GUI comprises a message activity pane [see at least Figure 10 and related text regarding the user interface displaying a email or ERM icon to connect with individuals appearing on the screen] 
Claim 10
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 10, Hyatt discloses the following: 
the GUI comprises an activity frequency pane [see at least Paragraph 0064 for reference to the system applying heuristic rules to determine the strength of the relationship and the rules including type of association such as frequency of communication; Figure 14 and related text regarding the ‘Key Relationships’ panel that provides the user the opportunity to view their relationship with the contact] 
Claim 11
Regarding Claim 11, Hyatt discloses the following:
A computing device for aggregating client data associated with a first business entity comprising [see at least Paragraph 0014 for reference to the system for providing collaboration systems that allow a user to identify whether a community has a member with a relationship of interest to that user]
the computing device comprising storage and processing circuitry configured to [see at least Paragraph 0081 for reference to the storage system including a computer readable and writeable nonvolatile recording medium in which signals are stored that define a program to be executed by the processor or information stored on or in the medium to be processed by the program] 
retrieve customer relationship management (CRM) data and enterprise service data [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the account data includes a customer relationship management (CRM) also referred to as entity or enterprise relationship management (ERM)]
wherein the CRM data and the enterprise service data are associated with the first business entity [see at least Paragraph 0088 for reference to the ERM referring to 
determine that a second business entity is in a sales relationship with the first business entity, wherein the sales relationship comprises at least one of communications between stakeholders of the first business entity and the second business entity, documents exchanged between the first business entity and the second business entity, or deals between the first business entity and the second business entity [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship management systems and contact data that can be used to establish relationships between contact owners and contacts as well as corresponding entities] 
the determination that the second business entity is in the sales relationship with the first business entity is based at least in part on email features and statistical analyses of trends found in multiple emails 
determining an activity associated with the sales relationship based at least in part on the statistical analyses of trends found in multiple emails, wherein the activity comprises a meeting or a negotiation [see at least Paragraph 0018 and 0089 for reference to the data collected by the agent module being user account data which includes email, calendar, contacts, and phone record accounts; Paragraph 0070 for reference to the email analyzer reviewing log data generated by the email client to determine statistical information about the amount of contact with a particular address or domain, the duration of the contact, the time of the most recent contact, etc.; Paragraph 0089 for reference to the collection by an agent collection module data associated with the unique user including user account data including an entry in a calendar program indicating a scheduled meeting with a first entity; Paragraph 0093 for reference to the ERM system delivering intelligent information to assist a professional user with an upcoming meeting with a key client]
determine a first identity of a contact or activity associated with the sales relationship based at least in part on the enterprise service data [see at least Paragraph 0073 for reference to the process identifying a list of contact owners that are associated with a relationship; Paragraph 0090 for reference to the ERM comparing the first entity with an authority database to validate the identity of the first identity] 
store, in the client data of a data store associated with the first business entity, the sales relationship and the first identity of the contact or activity [see at least Paragraph 0052 for reference to the building of a relationship database in which 
automatically transmit a graphical representation of the sales relationship and the first identity of the contact or activity to a client computing device [see at least Paragraph 0090 for reference to the system automatically generating and presenting via a user dashboard associated with the unique user links to one or more of the items of interest; Paragraph 0095 for reference to the user profile being maintained by the client system and accessible by an enterprise through a client device; Paragraph 0101 for reference to Figure 10 depicting a bar graph illustrating the relative level of connection with each individual presented]
present, at the client computing device, the graphical representation of the sales relationship and the first identity of the contact or activity in a graphical user interface (GUI) [see at least Paragraph 0095 for reference to the user profile being maintained by the client system and accessible by an enterprise through a client device; Figure 11 and related text regarding the screen shot of the user interface which displays the ERM representing a graphical depiction of the relationship the user’s firm has with the organization; Paragraph 0101 for reference to Figure 10 depicting a bar graph illustrating the relative level of connection with each individual presented]
While Hyatt discloses the following, it does not disclose extracting an attachment from the at least one of communications between the stakeholders of the first business entity and the second business entity; determining a second identity of the contact associated with the sales relationship based at least in part on a signature line in the attachment; or 
However, Prakash discloses the following:
extract an attachment from the at least one of communications between the stakeholders of the first business entity and the second business entity [see at least Paragraph 0069 for reference to the system parsing received messages based on message characteristics; Paragraph 0070 for reference to the message characteristics being parsed including a detail associated with a Uniform Resource Locator (URL) or an attachment in the received message; Paragraph 0198 for reference to the system extracting characteristics from emails] 
determine a second identity of the contact associated with the sales relationship based at least in part on a signature line in the attachment [see at least Paragraph 0069 for reference to the system parsing received messages based on message characteristics; Paragraph 0070 for reference to the message characteristics being parsed including a presence and a detail of a digital signature in the received message; Paragraph 0110 for reference to the analysis of electronic messages involving identifying a recipient contact from a recipient background information using the message characteristic]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the email attachment extraction and identity determination by signature line of Prakash. Doing so would validate the identity of the sender of an email, as stated by Prakash (Paragraph 0007).


However, Gupta disclose the following:
determine, via a person merger, that the first identity of the contact and the second identity of the contact are the same [see at least Paragraph 0032 for reference to the duplicate resolution module determining whether multiple contact objects represent the same contact entity; Paragraph 0033 for reference to the conflicting information between two data sources being resolved using the ranking system and it two contact objects for the same entity include two different email addresses then the system retains the higher ranked data source or retains both addresses; Paragraph 0036 for reference to contact information from two different contact data stores for the same contact entity being displayed and stored in different manners; Figure 2 and related text regarding the system for managing merger and duplication resolution of contact information across different systems] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the person merger recognition of Gupta. Doing so would assist users in managing multiple contact stores while using multiple communication clients, as stated by Gupta (Paragraph 0002).
Claim 12
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 12, Hyatt discloses the following:
wherein determining that the second business entity is in the sales relationship with the first business entity comprises [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship management systems and contact data that can be used to establish relationships between contact owners and contacts as well as corresponding entities]
obtaining administrative access to the CRM data [see at least Paragraph 0018 for reference to the method including accessing and searching data maintained within an organization or accessing databases outside of an organization which could include accessing publicly available content database; subscriber-based content database; fee-based content database; professional service provider content database; government maintained database; and regulatory database, and may further include using secure sign-in data associated with the unique user to automatically access a database via a secure sign-in procedure, and still further wherein the secure sign-in data includes user login identifier and password data associated with the unique user] 
identifying the sales relationship based at least in part on the CRM data [see at least Paragraph 0072 for reference to the CRM data analyzer that incorporates data to establish relationship metrics between contact owners and contacts and corresponding entities]
Claim 13
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 13, Hyatt discloses the following:
wherein to determine that the second business entity is in the sales relationship with the first business entity comprises the storage and processing circuitry further configured to [see at least Paragraph 0056 for reference to the process collecting and analyzing information from other data sources such as customer relationship management systems and contact data that can be used to establish relationships between contact owners and contacts as well as corresponding entities]
obtain access to the enterprise service data, wherein the enterprise service data comprise one or more email accounts associated with the first business entity [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the account data includes a customer relationship management (CRM) also referred to as entity or enterprise relationship management (ERM); Paragraph 0052 for reference to collected contact data including mailing addresses and email addresses]
retrieve an email from the one or more email accounts [see at least Paragraph 0052 for reference to collected contact data including mailing addresses and email addresses; Paragraph 0053 for reference to the operation monitoring email traffic observations]
determine that the second business entity is in the sales relationship with the first business entity based at least in part on a domain name of the second business entity in the retrieved email [see at least Paragraph 0058 for reference to the process in operations filtering the contact data by domain name or email address 
While Hyatt discloses the limitations above, it does not disclose the domain name being located in a sender field or a recipient field of the retrieved email.
However, Prakash discloses the following:
wherein the domain name is located in a sender field or a recipient field of the retrieved email [see at least Paragraph 0101 for reference to the method involving finding the recipient contact by matching the domain part of the sender email address contact identifier to a domain name associated with the background information of the recipient] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the domain name location of Prakash. Doing so would validate the identity of the sender of an email, as stated by Prakash (Paragraph 0007).
Claim 14
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 14, Hyatt discloses the following:
the storage and processing circuitry further configured to retrieve enrichment data that is associated with the second business entity [see at least Paragraph 0054 for reference to the email and other electronic communication traffic being routed to destinations from sources using structured identifiers; Examiner notes ‘structured identifiers’ as ‘enrichment data’; Paragraph 0057 for reference to the classification 
wherein to determine that the second business entity is in the sales relationship with the first business entity based at least in part on the domain name of the second business entity in the retrieved email comprises the storage and processing circuitry further configured to compare the enrichment data with the domain name [see at least Paragraph 0055 for reference to the system drawing an association between different entities and different ones of the domain names being recorded also including drawing an associated between individual email addresses and individual persons]
Claim 15
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 15, Hyatt discloses the following:
wherein to determine that the first identity of the contact or the activity associated with the sales relationship based at least in part on the enterprise service data comprises the storage and processing circuitry further configured to [see at least Paragraph 0073 for reference to the process identifying a list of contact owners that are associated with a relationship; Paragraph 0090 for reference to the ERM comparing the first entity with an authority database to validate the identity of the first identity]
obtaining access to the enterprise service data, wherein the enterprise service data comprise one or more email accounts associated with the first business entity [see at least Paragraph 0018 for reference to the system automatically collecting by an 
retrieving an email from the one or more email accounts, wherein the email is addressed to an email account of the one or more email accounts [see at least Paragraph 0052 for reference to collected contact data including mailing addresses and email addresses; Paragraph 0053 for reference to the operation monitoring email traffic observations; Paragraph 0089 for reference to the user account data including an email with an email address associated with the first entity] 
determining the first identity of the contact or the activity associated with the sales relationship based at least in part on the retrieved email [see at least Paragraph 0070 for reference to the email analyzer being capable of processing information from email data source to determine the set of email addresses and domain names and therefore individuals or companies or entities or associated organizations with whom members of the community have a relationship]
Claim 17
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 17, Hyatt discloses the following:
wherein to determine that the first identity of the contact or the activity associated with the sales relationship based at least in part on the retrieved email comprises the storage and processing circuitry further configured to [see at least Paragraph 0070 for reference to the email analyzer being capable of processing information from email data source to determine the set of email addresses and domain names and therefore individuals or companies or entities or associated organizations with whom members of the community have a relationship]
compare the identified first identity of the contact or the activity with the CRM data [see at least Paragraph 0072 for reference to the CRM data analyzer that incorporates data and uses a processor to establish relationship metrics between contact owners and contacts and corresponding entities; Paragraph 0058 for reference to the process filtering contact data by domain name or email address data for the purpose of identifying domains and email addresses that are truly representative of relationships to those associated entities]
While Hyatt discloses the limitations above, it does not disclose identifying the first identity of the contact or activity in a sender field or a recipient field of the retrieved email. 
However, Prakash discloses the following:
identify the first identity of the contact or the activity in in a sender field or a recipient field of the retrieved email [see at least Paragraph 0160 for reference to the recipient messaging identity information comprising at least one selected from the group of an internet domain name used to send and receive an electronic message or an email address of at least one recipient at least one recipient organization] 

Claim 18
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 18, Hyatt discloses the following:
the GUI comprises a message activity pane [see at least Figure 10 and related text regarding the user interface displaying a email or ERM icon to connect with individuals appearing on the screen]
Claim 19
While the combination of Hyatt, Prakash, and Gupta disclose the limitations above, regarding Claim 19, Hyatt discloses the following:
the GUI comprises an activity frequency pane [see at least Paragraph 0064 for reference to the system applying heuristic rules to determine the strength of the relationship and the rules including type of association such as frequency of communication; Figure 14 and related text regarding the ‘Key Relationships’ panel that provides the user the opportunity to view their relationship with the contact]
Claim 20
Regarding Claim 20, Hyatt discloses the following:
A non-transitory computer-readable medium storing computer-executable instructions for aggregating client data associated with a first business entity that, when executed by at least one processor, configure the at least one processor to perform operations comprising [see at least Paragraph 0081 for reference to the 
retrieve customer relationship management (CRM) data and enterprise service data [see at least Paragraph 0018 for reference to the system automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user wherein the account data includes a customer relationship management (CRM) also referred to as entity or enterprise relationship management (ERM)]
wherein the CRM data and the enterprise service data are associated with the first business entity [see at least Paragraph 0088 for reference to the ERM referring to management relationship information from any or all of an organization’s customers, suppliers, business partners and employees]
determine that a second business entity is in a sales relationship with the first business entity, wherein the sales relationship comprises at least one of communications between stakeholders of the first business entity and the second business entity, documents exchanged between the first business entity and the second business entity, or deals between the first business entity and the second business entity
the determination that the second business entity is in the sales relationship with the first business entity is based at least in part on email features and statistical analyses of trends found in multiple emails [see at least Paragraph 0070 for reference to the email analyzer which analyzes log data generated by an email client or server program and sorts through email data bases and logs of information to record the addresses and domains identified in email records, determine statistical information about the amount of contact with a particular address or domain, the duration of the contact, the time of the most recent contact, and other kinds of information which, when processed heuristically, may be used to get a sense of how robust or strong the contact owner's relationship with the entity associated with the email address or domain may be]
determining an activity associated with the sales relationship based at least in part on the statistical analyses of trends found in multiple emails, wherein the activity comprises a meeting or a negotiation [see at least Paragraph 0018 and 0089 for reference to the data collected by the agent module being user account data which includes email, calendar, contacts, and phone record accounts; Paragraph 0070 for reference to the email analyzer reviewing log data generated by the email client to determine statistical information about the amount of contact with a particular address or domain, the duration of the contact, the time of the most recent contact, etc.; Paragraph 0089 for reference to the collection by an agent collection module data associated with the unique user including user account data including an entry in a calendar program indicating a scheduled meeting with a first entity; Paragraph 
determine a first identity of a contact or activity associated with the sales relationship based at least in part on the enterprise service data [see at least Paragraph 0073 for reference to the process identifying a list of contact owners that are associated with a relationship; Paragraph 0090 for reference to the ERM comparing the first entity with an authority database to validate the identity of the first identity] 
store, in the client data of a data store associated with the first business entity, the sales relationship and the first identity of the contact or activity [see at least Paragraph 0052 for reference to the building of a relationship database in which contact data is collected and processed then stored such as names of individuals and entities that are known to the contact owner] 
automatically transmit a graphical representation of the sales relationship and the first identity of the contact or activity to a client computing device [see at least Paragraph 0090 for reference to the system automatically generating and presenting via a user dashboard associated with the unique user links to one or more of the items of interest; Paragraph 0095 for reference to the user profile being maintained by the client system and accessible by an enterprise through a client device; Paragraph 0101 for reference to Figure 10 depicting a bar graph illustrating the relative level of connection with each individual presented]
present, at the client computing device, the graphical representation of the sales relationship and the first identity of the contact or activity in a graphical user interface (GUI) [see at least Paragraph 0095 for reference to the user profile being maintained by the client system and accessible by an enterprise through a client device; Figure 11 and related text regarding the screen shot of the user interface which displays the ERM representing a graphical depiction of the relationship the user’s firm has with the organization; Paragraph 0101 for reference to Figure 10 depicting a bar graph illustrating the relative level of connection with each individual presented]
While Hyatt discloses the following, it does not disclose extracting an attachment from the at least one of communications between the stakeholders of the first business entity and the second business entity; determining a second identity of the contact associated with the sales relationship based at least in part on a signature line in the attachment; or determining, via a person merger, that the first identity of the contact and the second identity of the contact are the same. 
However, Prakash discloses the following:
extracting an attachment from the at least one of communications between the stakeholders of the first business entity and the second business entity [see at least Paragraph 0069 for reference to the system parsing received messages based on message characteristics; Paragraph 0070 for reference to the message characteristics being parsed including a detail associated with a Uniform Resource Locator (URL) or an attachment in the received message; Paragraph 0198 for reference to the system extracting characteristics from emails] 
determining a second identity of the contact associated with the sales relationship based at least in part on a signature line in the attachment [see at least Paragraph 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the email attachment extraction and identity determination by signature line of Prakash. Doing so would validate the identity of the sender of an email, as stated by Prakash (Paragraph 0007).

While the combination of Hyatt and Prakash disclose the limitations above, they do not disclose determining, via a person merger, that the first identity of the contact and the second identity of the contact are the same.
However, Gupta disclose the following:
determining, via a person merger, that the first identity of the contact and the second identity of the contact are the same [see at least Paragraph 0032 for reference to the duplicate resolution module determining whether multiple contact objects represent the same contact entity; Paragraph 0033 for reference to the conflicting information between two data sources being resolved using the ranking system and it two contact objects for the same entity include two different email addresses then the system retains the higher ranked data source or retains both addresses; Paragraph 0036 for reference to contact information from two different 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business relationship determination of Hyatt with the person merger recognition of Gupta. Doing so would assist users in managing multiple contact stores while using multiple communication clients, as stated by Gupta (Paragraph 0002). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 20150154524 A1
Borodow et al.
METHODS FOR PROCESSING INFORMATION ASSOCIATED WITH SALES FORCE MANAGEMENT, CUSTOMER RELATIONSHIP MANAGEMENT AND PROFESSIONAL SERVICES 

Itani et al.
AUTOMATED ACTION BUILDING FOR SOCIAL NETWORKING DATA CHANGES IN A CUSTOMER RELATIONSHIP MANAGEMENT (CRM)
US 20160078455 A1
O’Donnell et al.
METHOD OF ENHANCING CUSTOMER RELATIONSHIP MANAGEMENT CONTENT AND WORKFLOW


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683